Citation Nr: 1029888	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  03-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for inguinal hernia, claimed as due to two barium enemas 
performed at a VA facility in September 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran had active military service from November 1945 to 
September 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In February 2006 and December 2008, 
the Board remanded the issue on appeal to the RO for additional 
evidentiary development.   

The Veteran was scheduled to testify before a Veterans Law Judge 
in July 2008, at the RO in Manila, the Republic of the 
Philippines, but failed to appear.  His request for hearing is 
accordingly deemed to have been withdrawn.  See 38 C.F.R. 
§ 20.704(d).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board again notes that the Veteran raised a claim of 
service connection for inguinal hernia in September 1998.  
In its previous remands, the Board referred the claim to 
the RO, noting that it was an original claim of service 
connection.  Since, up until present, the RO has not 
developed and certified that issue for appellate 
consideration, the Board does not have jurisdiction over 
it, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran filed his claim prior to October 1, 1997, for 
compensation pursuant to 38 U.S.C.A. § 1151.

2.  The Veteran did not have an additional disability or 
aggravation of a disability that resulted from VA 
hospitalization, medical treatment, or examination in September 
1991.
CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for inguinal hernia, claimed as due to two 
barium enemas performed at a VA facility in September 1991 have 
not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The provisions of the 38 U.S.C.A. § 1151 provide that where any 
veteran shall have suffered an injury, or an aggravation of any 
injury, as a result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in additional 
disability to or death of the veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly narrow 
and was not consistent with the plain language of the statute.  
The Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there need be 
no identification of "fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court did 
not intend to cast any doubt on the regulations insofar as they 
excluded coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of treatment.  
Gardner, 115 S. Ct. at 556 n.3.  In sum, the Supreme Court found 
that the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA medical treatment and additional 
disability but that not every additional disability is 
compensable.

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The mere fact 
that aggravation occurred is not sufficient to warrant 
compensation in the absence of proof that it was the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of treatment or 
examination, which are those consequences which are certain to 
result from, or were intended to result from the treatment or 
examination administered.  38 C.F.R. § 3.358(c)(3).  Compensation 
is also not payable for the continuance or natural progress of 
the disease or injury for which the treatment was authorized.  
38 C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress. See Section 422(a) of PL 
104-204.  The purpose of the amendment is, in effect, to overrule 
the Supreme Court's decision in Gardner, which held that no 
showing of negligence is necessary for recovery under § 1151.  
However, that amendment to 38 U.S.C.A. § 1151 does not apply in 
this case because the appellant filed his claim for compensation 
under 38 U.S.C.A. § 1151 prior to October 1, 1997.  See 
VAOPGCPREC No. 40-97 (Dec. 31, 1997).  All 1151 claims, such as 
the appellant's claim, which were filed before October 1, 1997, 
must be adjudicated under the statutory provisions in effect when 
Gardner was reviewed by the Supreme Court, and under the 
regulatory provisions promulgated by the VA on March 16, 1995.  
Thus, the appellant is not required to show fault or negligence 
in the medical treatment of the Veteran.

Here, the Veteran filed a claim for compensation under 
38 U.S.C.A. § 1151 in February 1994.  Essentially the Veteran 
contends that he developed a double hernia as a result of two 
barium enemas that were given to him in September 1991 at the 
Veterans Memorial Medical Center (VMMC).  He indicated that he 
did not have any hernias prior to 1991.  More specifically, he 
alleged that he did not have an inguinal hernia upon admission to 
VMMC in September 1991 and had one when he was discharged in 
November 1991.

On review of the record, treatment records from VA Outpatient 
Clinic in Manila and VMMC included an October 1988 record that 
noted that the Veteran had a bulging mass at the left inguinal 
area.  The diagnosis was left inguinal hernia.  Treatment records 
showed that the Veteran was hospitalized from September to 
November 1991 and was diagnosed with spinal stenosis, 
degenerative disc disease, osteoarthritis of the lumbar vertebrae 
status post myelography, presbycusis and tinnitus in both ears, 
exotropia of the right eye with amblyopia, hypertrophic 
astigmatism with presbyopia of the left eye; and left inguinal 
hernia.  A November 1991 record noted left indirect inguinal 
hernia.  It was reducible.  The Veteran was not operated on 
because he went to the US to see his ill mother.  He opted to be 
discharged and promised to come back for herniorrhaphy.  
Treatment records dated in November 1991, July 1992, June 1993, 
January 1995, and March 2000 showed that the Veteran was issued 
an elastic truss for his hernia conditions.  

March 1992, September 1998, and July 1999 VA examinations 
included a diagnosis of indirect, reducible bilateral hernia.  It 
was considered operable.  

During his July 2009 VA examination, the Veteran reported that in 
1991 he was given an enema prior to an x-ray procedure.  He 
indicated that he later felt a burning in his sides and strained 
as the enema fluid "locked".   He was advised by the doctor 
that this was due to an enlarged prostate.  He indicated that he 
was operated on 3-4 years ago for his bilateral hernia and had no 
present problems.  The examiner noted that an October 1988 record 
diagnosed the Veteran with left inguinal hernia.  A review of the 
medical history revealed that the bulging hernia was noted a year 
prior to the October 1988 record i.e. 1987.  On examination, 
there was no hernia present.  There were healed bilateral scars 
in the inguinal area secondary to the hernia repair.  The 
diagnosis was status post bilateral inguinal hernia repair.  

The examiner stated that an inguinal hernia could be congential 
or acquired, or may be classified as indirect or direct.  He 
reported that most indirect hernias, as in this case, were 
congential, even though they might not be obvious until later in 
life.  He stated that "[t]hey are commonly thought to arise due 
to defective obliteration of the fetal processus vaginalis, which 
follows the path of the gubernaculums through the inferior 
anterior abdominal wall, preceding the testicle which then passes 
through the inguinal canal and into the scrotum at birth."  The 
examiner noted that the claims file was reviewed and the medical 
records showed that the Veteran already had a hernia (in 1988) 
prior to the alleged barium procedure in 1991.  The examiner 
opined that it was therefore impossible to relate the barium 
enema treatment to the cause or aggravation of the inguinal 
hernia.  He also did a comprehensive literature review of the 
complications of barium enemas.  He noted that a study published 
in 1997 by Blakeborough and colleagues showed a serious 
complication rate of .01% (in more than 700,000 barium enemas 
performed over a three year period.)  The common complications 
listed did not include inguinal hernia.  In another study, 
Williams and Harned reported perforation in .02-.04% of patients.  
A study by Kewenter and Brevinge described no complications in 
nearly 2,000 barium enemas performed for screening colorectal 
cancer.  The examiner found that in all these reports there was 
no documentation of a case that a barium enema caused/aggravated 
an inguinal hernia.  

Over the long course of this appeal, i.e., since 1994, the 
appellant has not submitted any additional medical documents that 
would corroborate his assertions.  The appellant's relevant 
medical treatment records have been obtained and included in the 
claims folder.  These records do not contain an assessment that 
is contrary to the one given by the VA physician in July 2009.  

Having carefully considered the evidence pertaining to the 
Veteran's claim, the Board concludes that the legal requirements 
are not met for compensation under 38 U.S.C.A. § 1151.  Simply 
put, the greater weight of probative evidence is against finding 
that he suffered additional disability such as bilateral inguinal 
hernias as a result of VA medical care administered in September 
1991.  The records at the time of treatment did not indicate that 
the Veteran was given any barium enemas or that there was any 
increase in disability or an additional disability regarding 
inguinal hernia that resulted from VA care, treatment, or 
examination.  Rather, the medical records showed that the Veteran 
had been previously diagnosed with inguinal hernia in 1988 and 
there was no indication that any inguinal hernia was aggravated 
by VA care, treatment, or examination.  Although the Board does 
not dispute the fact the Veteran may not have had an inguinal 
hernia present at the time of admission to the hospital in 
September 1991 and that an inguinal hernia was then noted to be 
present in October 1991 and at discharge in November 1991, in 
order for an additional disability to be compensable under 
38 U.S.C.A. § 1151, the evidence must show actual causation 
rather than coincidental occurrence.  Merely showing that the 
Veteran received care or treatment and that the Veteran now has 
an additional disability does not establish a causal relationship 
between the two.  Here, the diagnosis of an inguinal hernia after 
the Veteran was admitted to the VMMC appeared to be coincidental 
to VA treatment rather than the result of treatment.  There was 
no competent evidence showing that the VA hospital care, medical 
treatment, or examination in September 1991 resulted in the 
Veteran's bilateral inguinal hernia.

The Board considered all lay statements from the Veteran.  
Certainly, he is competent to report the onset of symptoms such 
as burning in his sides and feeling strained following the 
alleged barium enemas and, to this extent, his assertion is 
entitled to probative weight.  However, the matter at hand 
involves complex medical assessments that require medical 
expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  The appellant is not competent to provide more than 
simple medical observations.  He is not competent to provide 
complex medical opinions regarding the nature of the appellant's 
purported hernia disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Thus, the lay assertions are not competent or 
sufficient.  Regarding the underlying etiology of his complaints, 
the Board places far more probative weight on the findings and 
conclusions of the competent VA health care specialist that 
examined the Veteran in July 2009.  In July 2009, the VA examiner 
reviewed the claims file, recited medical history in the reports, 
indicated a review of medical literature, interviewed and 
examined the Veteran, and provided a rationale for his opinion.  
Therefore, based upon the thorough opinion provided by the VA 
examiner, the Board finds that the preponderance of the evidence 
weighs against a finding that VA hospital care, treatment 
(including any alleged barium enemas), or examination provided in 
September 1991 resulted in or aggravated the Veteran's inguinal 
hernia.

For these reasons, the Board concludes that compensation under 
38 U.S.C.A. § 1151 for additional disability is not warranted.  
Accordingly, the claim is denied.

II.  Duty to Notify & Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letters dated in June 2007 and January 2009 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
under 38 U.S.C.A. § 1151.  These letters also requested that the 
Veteran provide enough information for the RO to request records 
from any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The June 2007 letter provided 
this notice to the Veteran.

The Board observes that the June 2007 and January 2009 letters 
were not sent to the Veteran prior to the February 2002 rating 
decision. Nevertheless, the Board finds this error nonprejudicial 
to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the June 2007 and 
January 2009 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a) (2007), 38 C.F.R. §  3.159(b) (2008), and 
Dingess, supra, and after the notice was provided the case was 
readjudicated and a March 2010 supplemental statement of the case 
(SOC) was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

The Board also observes that the appellant has asserted 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for inguinal hernia, claimed as due to two barium enemas 
performed at a VA facility in September 1991.  Notice regarding 
what information and evidence is necessary to establish 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
provided in the June 2007 and January 2009 letters, however the 
information pertained to the amended, effective October 1, 1997 
revised provisions.  In this instance, the Veteran filed his 
claim before October 1, 1997, so the older provisions are 
therefore applicable.  The June 2007 and January 2009 letters 
incorrectly informed the Veteran that he had to show both that 
(1) as a result of VA hospitalization, medical or surgical 
treatment, examination or training, he had an additional 
disability or disabilities or aggravation of an existing injury 
or disease and (2) the disability was the result of VA fault or 
negligence or was not a reasonably expected result or 
complication of the VA surgery.  As indicated above, the second 
set of requirements are not generally applicable to the Veteran's 
claim, as they were added by the law that became effective 
October 1, 1997, after the Veteran filed his claim.  However, the 
Board finds that he was not prejudiced by the notice, as the June 
2007 and January 2009 letters did advise him that the evidence 
must show evidence of a disability or aggravation of a disability 
that resulted from VA care, treatment, or examination.  Since the 
Veteran was notified of the need to submit evidence of a 
disability or aggravation of a disability that resulted from VA 
care, treatment, or examination, and the medical record showed 
that he did not have a disability or aggravation of a disability 
that resulted from VA care, treatment, or examination, any 
failure to notify him of only of the specifics of the prior 
provisions was harmless because the Veteran could not prevail on 
this claim.  

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records, private treatment records, as well as VA 
treatment records, are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in- service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease. 38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  A VA medical opinion was 
requested in conjunction with the Veteran's claim, the report of 
which, dated July 2009, is of record.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
relevant medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, 'the record has been fully 
developed,' and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for inguinal hernia, claimed as due to two barium enemas 
performed at a VA facility in September 1991 is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


